Citation Nr: 1719888	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  04-38 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1960 to December 1963.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a February 2004 rating decision by the Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2007 and December 2010, the matter was remanded for additional development and to satisfy notice requirements.   

The claim was denied in a November 2012 rating decision.  The Veteran appealed that decision to the Court, resulting in an August 2013 Joint Motion for Remand (JMR) by the parties.  An August 2013 Court Order remanded the matter for compliance with the JMR instructions.  In May 2014, the Board remanded the matter for additional development in light of the August 2013 JMR. 


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat; his alleged stressor events in service are not combat or terrorist activity related, and there is no credible supporting evidence that a claimed in-service stressor occurred; any recorded diagnosis of PTSD is not based on a stressor event corroborated by credible supporting evidence.

2.  A psychiatric disability was not manifested in service; a psychosis was not manifested in the first postservice year; and the preponderance of evidence is against a finding that any currently diagnosed psychiatric disability, including major depression and PTSD, is related to the Veteran's service.



CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by correspondence in December 2002, December 2007, and July 2012, after which the matter was readjudicated in an August 2012 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein.  The Board remands noted that an examination should only be conducted if a stressor was verified, and as there is no corroborating evidence of an alleged in-service stressor to which the Veteran's diagnosis of PTSD or any other psychiatric disability could be linked, and no competent or credible evidence suggesting the Veteran has a psychiatric disability that may otherwise be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

As is discussed in more detail below, the Board has exhausted all attempts to corroborate the Veteran's claimed stressor through sources identified and accessible to VA; consequently, the Board finds that there has been substantial compliance with the August 2013 JMR and the Board's prior remands for additional development.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any pertinent evidence that remains outstanding (that VA is authorized to acquire), and a communication from the Veteran's representative received in October 2012 indicated that all evidence had been previously submitted and that the Veteran had no further evidence to submit.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis).  While the Veteran was not provided with notice of this amendment, they do not apply to this case as the claimed stressor is not related to a fear of hostile military or terrorist activity.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is not in dispute that the Veteran has been assigned diagnoses of a psychiatric disability, to include PTSD.  What remains to be established is whether his psychiatric disability is related to events in service.

As a preliminary matter, the Board notes that the Veteran does not allege that he engaged in combat or that his stressor to support a diagnosis of PTSD is combat-related; rather, he claims that while serving in Bethel, Minnesota he was involved in an incident resulting in injury to a fellow serviceman, who allegedly died as a result.  The Veteran alleges he has PTSD as a result of his involvement in this incident.

The Veteran's STRs, including his October 1963 service separation physical examination report and report of medical history, are silent for complaints, findings, treatment, or diagnosis related to a psychiatric or gastrointestinal disability.  His service personnel records show that he was reduced in rank due to "misconduct" in January 1963, and include a May 1963 report of weapons qualifications for his unit listing both the Veteran and J.B., the servicemember alleged to have been injured.

July 1971 records show that the Veteran was admitted for inpatient treatment of an acute ulcer with duodenal bleeding.  At that time he denied any prior history of ulcer. 

Postservice psychiatric records include a report of VA outpatient treatment in January 2002, when a VA clinician provided the Veteran diagnoses of major depression and PTSD.  During this examination, the Veteran described an incident in service involving injury to another serviceman; at that time, he gave no indication that anyone was directly responsible for the accident.  The Veteran stated that he was on an assignment involving microwave radiation when another man was wounded in an accident, taken straight to the hospital, and died several days later, with the death reported as a suicide.  The Veteran felt the death was not a suicide and that he felt guilty for not speaking up about that to the other man's family.  The Veteran also reported that his own son committed suicide in 1987.

A November 2002 VA treatment record notes the Veteran's report that his symptoms started after the accidental death of another servicemember (and that the suicide death of his son was another stressor).  Later that month, the Veteran reported that the accident was his fault and that it directly caused the other servicemember's death, but that it was reported to the servicemember's family as a suicide, which causes him particular distress as he knows how difficult it is for families to deal with the aftermath of suicide.  

In a January 2003 statement, the Veteran stated that in the spring of 1963, he asked J.B., a "parts man," to repair a transmitter on a target tracking radar at a remote missile site in Minnesota.  The Veteran stated that he forgot that J.B. was conducting the repair and turned the transmitter on.  He reported that he eventually found J.B. dazed, and that the following week J.B. became ill, destroyed the "PX," and was bed-ridden with pain.  The Veteran stated that he took J.B. to a civilian doctor, who then sent J.B. to the Fort Snelling Army Hospital.  Later, a Captain and an Army investigator reduced him in rank and told him that J.B. committed suicide.  The Veteran reported that he developed ulcers soon after his discharge, and that his symptoms were exacerbated by his own son's suicide.  In a statement submitted the same month the Veteran's wife reports a long history of stomach complaints, a demotion during active service, and trauma caused by their son's suicide.

In his February 2004 notice of disagreement, the Veteran stated that in July or August of 1963, he and J.B. were installing an antenna together when "for some reason" J.B. received an electric shock.  The Veteran stated that the J.B. became disabled, "lost some of his mental capacity," was discharged as a result, and committed suicide.  The Veteran stated he was blamed for the accident and received an Article 15.  He stated that he was told not to speak of the incident and developed stomach problems as a result.  In a statement to his senator that same month, the Veteran stated that J.B. was discharged with disability after "a terrible accident," that J.B. subsequently suffered a long illness with a heavy drinking problem and depression, and that eventually J.B. took his own life.  

In his October 2004 substantive appeal, the Veteran stated that J.B. was discharged from service and lived for approximately one year before committing suicide, which he believes was due to radiation exposure.  He stated that J.B.'s family was not aware of what happened, would not talk to him, and asked him not to contact them again.  He stated further that the J.B.'s death was particularly bothersome after the death of his own son in 1989.  He also stated that he does not believe the event was officially recorded and that he was told to forget about it.

A January 2005 VA treatment record notes the Veteran's report that he hears the voices of his son and of the person who died in a car accident, which he blamed on himself.  

In an April 2008 statement, the Veteran stated that in late fall 1962, he and J.B. were working on a radar transmitter when the Veteran forgot about J.B. and turned it on.  He stated that he found J.B. dazed and that he became very sick with vomiting and diarrhea, so the Veteran eventually (some days later) took him to a civilian hospital.  The Veteran reported that J.B. was transferred to the Army Hospital, discharged under disability, and committed suicide.  The Veteran stated that he never saw J.B. after taking him to the doctor.  The Veteran reported that no one was told about the incident, but that he was demoted because he had "gone AWOL" when he took J.B. to the civilian medical facility.  He believed that his ulcers were from anxiety and guilt over J.B.'s suicide.

In May 2016, the Veteran stated that J.B. received radiation burns as a result of the incident in service.  He stated that the evidence necessary to corroborate his account is in J.B.'s service folder, and he provided contact information for J.B.'s family members.  In September 2016, he expressed his dissatisfaction that VA had not requested further information from J.B.'s family.    

The record reflects exhaustive efforts to verify the alleged stressor, to no avail.  

VA has tried numerous avenues to confirm an accident involving radiation.  In August 2009, the Joint Services Records Research Center (JSRRC) advised that they did not research radiation exposure requests, and referred the RO to the Defense Threat Reduction Agency (DTRA).  In December 2011, DTRA advised that exposure to radiation from sources [such as involved in the incident claimed by the Veteran] other than U.S. atmospheric testing or the occupation of Hiroshima and Nagasaki, Japan, following World War II was beyond the purview of their office; VA was referred to the Proponency Office for Preventative Medicine.  (See also M21, IV.ii.1.C.9.3.)  However, in August 2011, the Proponency Office advised that the type of radiation reported (in those accounts involving a radiation injury) was non-ionizing radiation, which is not recorded.  The Proponency Office stated that any record of injury or treatment would be in J.B.'s medical record, which cannot be released in conjunction with this claim due to privacy requirements.  (The Board acknowledges that not all requests to JSRRC, DTRA, and the Proponency listed all possible spellings of J.B.'s name or all listed dates.  However, as these entities have reported that they do not collect or possess the type of evidence sought, the Board finds that further attempts to seek evidence from these entities would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)).

With respect to the Veteran's disciplinary record, the Board acknowledges that his personnel file shows a January 1963 reduction in rank.  VA sought further records to determine the reason for the reduction, but they are not a matter of record.  (See July 2009 National Personnel Records Center (NPRC) response.)  

VA has also attempted, unsuccessfully, to secure records from the Veteran's unit.  See December 23, 2011, VA Formal Finding on the Unavailability of Unit Morning Reports and Reports of a Specific Incident"; August 2004 response from the U.S. Armed Services Center for Research of Unit Records (CURR) indicating that CURR did not maintain morning reports for the Veteran's unit in 1963; July 2010 response that there were pertinent records; September 2011 response that no morning reports for the Veteran's unit could be located.  

Pursuant to the August 2013 JMR, VA also requested records from the Army Criminal Investigation Division (CID); the Army CID responded that the dates involved exceeded the 40-year retention policy.  Notably, in the August 2013 JMR, the Veteran, who was represented by counsel, did not raise any additional assertions of error with VA's duty to assist, to include prior attempts to corroborate the Veteran's claimed stressor.  

The Board takes judicial notice [based on an internet search of the public website www.ancestry.com] that VA's BIRLS Death File contains only one record corresponding to the name/spelling provided for J.B. in the May 1963 personnel record that (based on age at that time) could have served with the Veteran; the J.B. referenced in BIRLS died in 1973.  See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991).
The Veteran's alleged stressor is of a non-combat nature; accordingly, there must be credible supporting evidence to corroborate that the alleged stressor events in service (on which his diagnosis of PTSD is based) occurred.  The RO's exhaustive development to verify the Veteran's claimed in-service stressor has resulted in negative results, and the Veteran, despite being afforded many requests to do so, has not provided any corroborating evidence, to include even procuring a statement from a fellow service member attesting to the incident in question. 

The Board has considered the Veteran's request to contact the family of J.B. to obtain his service medical personnel records (which VA has been advised are privacy-protected).  Such request is beyond the scope of the Board's authority; moreover, the discrepancies between the Veteran's various, and inconsistent, accounts (discussed in greater detail below) and what is otherwise shown in the evidentiary record, do not suggest a likelihood that information in J.B.'s service medical records would provide support for the Veteran's claim.  

On close re-review of the record, the Board finds that the Veteran's accounts of the claimed stressor are not credible.  He has provided conflicting accounts of when the event occurred: spring 1963, July or August 1963, and fall 1962.  (To the extent that he asserts he was demoted as a result of such incident, his demotion clearly occurred in January 1963; thus, only the fall 1962 time frame is plausible).  Furthermore, he has provided conflicting reports as to the nature of the injury sustained (a radiation injury, an electric shock, and a car accident) and the symptoms suffered (burns, vomiting/diarrhea, mental impairment/psychiatric disability).  He has also provided conflicting accounts of the aftermath: J.B. died as a result of an accident caused by the Veteran; the cause of the accident was unknown; J.B. died shortly after the incident; J.B. died at least a year after the incident; J.B.'s death was erroneously reported as a suicide; J.B. committed suicide sometime after discharge from service.  Additionally, the Veteran has provided conflicting accounts of the reason for his demotion: as punishment for the injury-causing incident and alternatively that no one was told of the incident and he was demoted for being AWOL.  Furthermore, some of the details the Veteran has provided are contradicted by other evidence in the record.  E.g., the Veteran reported that he never saw J.B. after the incident, which occurred prior to his demotion, while the record clearly reflects that they were in the same unit five months after his demotion, and were both engaged in weapons-qualifying.  

Additionally (and on an independent basis), the Veteran claims to have developed stomach complaints or ulcers shortly after service as a result of anxiety over J.B.'s death (and that such symptoms were an early manifestation of his current psychiatric disability) and that he was told of the death during active service.  However, the only potentially applicable listing in VA's BIRLS database indicates that the servicemember at issue died several years after the Veteran developed stomach complaints/ulcers and nearly a decade after the Veteran's separation from active service.  Accordingly, while the Veteran is competent to testify as to events that occurred in the past, the Board finds that his statements are inconsistent and contradicted by other evidence or record; consequently, they are not credible.  

As there is no credible supporting evidence corroborating a stressor event in service, the record is insufficient to establish that the Veteran has PTSD, or any other psychiatric disability, that is related to such event.  The Board acknowledges that VA treatment records show diagnoses of PTSD.  However, such diagnoses are based on the Veteran's unsupported history of an alleged stressor event.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233(1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a specific stressor.)  Without evidence that the Veteran engaged in combat, credible supporting evidence of an in-service stressor, or evidence of service involving a fear of hostile military or terrorist activity, even unequivocal medical evidence that a claimant has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

The record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence of his alleged non-combat stressor events.  As a threshold legal requirement for establishing service connection for PTSD is not met, service connection for such disability is not warranted.
With respect to the remaining diagnosis of major depressive disorder, the preponderance of the evidence shows that this disability was not manifested in service or for many years after service.  VA treatment records first show a diagnosis of major depressive disorder in 2002, well over 35 years after service.  Such a lengthy time interval between service (wherein no psychiatric symptoms were noted and the Veteran specifically denied having any psychiatric problems on separation) and the earliest postservice clinical documentation of the disability is of itself a factor for consideration against a finding that any current psychiatric disability is related to service.  In addition, while psychotic features were noted to be associated with the Veteran's major depression in November 2002, a psychosis is not shown to have been manifested in the first postservice year.  Therefore, service connection for a major depressive disorder on the basis that it became manifest in service, and persisted, or on a presumptive basis (for psychosis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.


ORDER

Service connection for a variously diagnosed psychiatric disability, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


